Exhibit 10.34

Capstone Turbine Corporation

inducement stock option agreement


THIS AGREEMENT IS ENTERED INTO BY AND BETWEEN CAPSTONE TURBINE CORPORATION (THE
“COMPANY”) WITH JAMES D. CROUSE (THE “OPTIONEE”) TO EVIDENCE THE AWARD OF AN
OPTION TO PURCHASE THE COMMON STOCK OF THE COMPANY THAT WAS MADE ON FEBRUARY 5,
2007.

RECITALS:

WHEREAS, the Company, through action of the compensation committee of its board
of directors taken on January 30, 2007, made a conditional option award to
Optionee to purchase the Company’s Common Stock (the “Option”) as an inducement
to encourage Optionee to accept an offer of employment as the Company’s
Executive Vice-President of Sales;

WHEREAS, the parties, in connection therewith, entered into a letter agreement
dated January 31, 2007, that sets forth general terms of employment of the
Optionee by the Company, including the terms of the Option that is evidenced by
this Agreement, which employment commenced on February 5, 2007;

WHEREAS, the parties desire to set forth the terms of such Option and to
acknowledge that the shares of Common Stock that may be acquired hereunder shall
be registered under the Securities Act of 1933, as amended (“Securities Act”) on
Form S-8; and

WHEREAS, the parties further acknowledge that this Option is granted separately
from the Capstone Turbine Corporation 2000 Equity Incentive Plan (the “2000
Plan”), but desire that this Option be subject to the terms contained in the of
the 2000 Plan, except as otherwise provided for herein;

NOW, THEREFORE, in consideration of these premises, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties do hereby agree to the following terms and conditions regarding the
Option covered hereby:

I.            NOTICE OF STOCK AWARD

Notice is hereby given of the grant of the Option, subject to the following
terms.  References in this Agreement to certain terms of the Option shall be
defined in this Article I:

Date of Grant:

 

February 5, 2007

 

 

 

Exercise Price:

 

$0.86 per Share

 

 

 

Total Number of Shares:

 

850,000

 

 

 

Total Exercise Price:

 

$731,000

 

 

 

Type of Option:

 

Non-Qualified Stock Option

 

 

 

Term:

 

10 years commencing on Date of Grant

 


--------------------------------------------------------------------------------


Exercise and Vesting Schedule:

This Option shall vest and become exercisable on the dates and as described in
this paragraph, subject to the Optionee continuing to be either an Employee or a
Consultant to the Company on such vesting dates.  On February 5, 2008, Optionee
shall be vested in and have the right to exercise the Option with respect to
212,500 Shares.  Thereafter, Optionee shall become vested in and have the right
to exercise this Option with respect to 1/48th of the number of Shares subject
to the Option on the day of each month corresponding to the Date of Grant, so
that the Option shall be fully vested and exercisable on the fourth anniversary
of the Date of Grant.  However, if Optionee is terminated by the Company other
than for Cause prior to the one-year anniversary of the Date of the Grant,
Optionee shall become vested in and have the right to exercise this Option with
respect to 1/48th of the number of Shares subject to the Option for each full
month of employment following the Date of Grant, based on the day of the month
corresponding to the Date of Grant, through the date of such termination.

Option Termination:

The Option shall terminate at the close of business on February 5, 2017;
provided, however, that if Optionee ceases to be either an Employee or a
Consultant prior thereto, then the Option shall terminate earlier pursuant to
the terms of Sections 10(d), 10(e), and 10(f) of the Plan.

II.            AGREEMENT

1.             Grant of Option.  The Option to purchase the Shares of Common
Stock is subject to the terms set forth in Article I of this Agreement. Except
as expressly provided for herein, this Option is also subject to the terms,
definitions and provisions of the 2000 Plan, which are incorporated herein by
reference. All capitalized terms used in this Agreement shall have the meanings
ascribed to such terms in the 2000 Plan, except as may be otherwise defined
herein.  The Option evidenced in this Agreement is intended by the parties to be
granted in fulfillment of the Company’s obligation to award a stock option
pursuant to the letter agreement between the parties dated January 31, 2007; the
terms of this Agreement completely replace and supersede the terms addressing
the subject matter contained in such letter agreement.

2.             Exercise of Option.  The Option shall be exercisable cumulatively
according to the vesting schedule set forth in Article I of this Agreement,
based on Optionee’s continued status as an Employee or Consultant, and subject
to the procedures and methods for payment set forth in the 2000 Plan.  Any
portion of the exercisable portion of the Option may be exercised at any time by
the Optionee until the Option has terminated.

3.             Lock-Up Period.  Optionee hereby agrees that if so requested by
the Company or any representative of the underwriters (the “Managing
Underwriter”) in connection with any registration of the offering of any
securities of the Company under the Securities Act or any applicable state laws,
Optionee shall not sell or otherwise transfer any Shares or other securities of
the Company during the 180-day period (or such longer period as may be requested
in writing by the Managing Underwriter and agreed to in writing by the Company)
(the “Market Standoff Period”) following the effective date of a registration
statement of the Company filed under the Securities Act.  The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period.

2


--------------------------------------------------------------------------------


4.             Non-Transferability of Option.  The Option may not be transferred
in any manner except by will or by the laws of descent or distribution.  It may
be exercised during the lifetime of Optionee only by Optionee.  The terms of the
Option shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and al of which shall constitute one document.

 

 

CAPSTONE TURBINE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ DARREN R. JAMISON

 

 

 

Darren R. Jamison

 

 

 

President and Chief Executive Officer


OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THIS
OPTION HEREOF IS EARNED ONLY BY CONTINUING EMPLOYMENT OR CONSULTANCY AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR
ACQUIRING SHARES HEREUNDER).  OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS STOCK OPTION AGREEMENT, NOR IN THE CAPSTONE TURBINE CORPORATION
2000 EQUITY INCENTIVE PLAN, WHICH IS INCORPROATED HEREIN BY REFERENCE, SHALL
CONFER UPON OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT OR
CONSULTANCY BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH OPTIONEE’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S EMPLOYMENT OR CONSULTANCY
AT ANY TIME, WITH OR WITHOUT CAUSE.

Optionee hereby acknowledges receipt of the 2000 Plan and a current prospectus
for the offering represented by the grant of this Option. Optionee represents
that he is familiar with the terms and provisions of the 2000 Plan and this
Agreement and does hereby accept the Option subject to all of its terms. 
Optionee has had an opportunity to obtain the advice of counsel prior to
executing the Agreement and fully understands all provisions of this Agreement
and the Option granted hereunder.  Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the 2000 Plan or this Agreement.  Optionee further
agrees to notify the Company upon any change in the residence address indicated
below:

Dated: February 5, 2007

 

/s/ JAMES D. CROUSE

 

 

 

James D. Crouse

 

 

 

 

 

Residence Address:

    on file

 

 

 

 

 

 

 

 

 

3


--------------------------------------------------------------------------------